        Case 4:16-cv-06994-PJH Document 86 Filed 09/14/20 Page 1 of 6




 1 Stephen R. Jaffe (SBN 49539)
   THE JAFFE LAW FIRM
 2 Stephen.r.jaffe@jaffetriallaw.com
   1 Sansome Street, Suite 3500
 3 San Francisco, CA 94104
   Telephone: (415) 618-0100
 4 Attorneys for Relator
   STEVEN FALLON
 5
   Sanjay Bhandari (SBN 181920)
 6 MCNAMARA SMITH LLP
   sbhandari@mcnamarallp.com
 7 655 W. Broadway, Suite 1680
   San Diego, CA 92101
 8 Telephone: (619) 269-0400
   Attorneys for Defendant
 9 BELL TRANSIT CORP.

10 Joseph T, Urbanic (SBN302094)
   JACOBSON MARKHAM LLP
11 jurbanic@jacobsonmarkham.com
   890 Cal Center Dr., Suite 210
12 Sacramento, CA 95826
   Telephone: (916) 854-5969
13 Attorneys for Defendants
   HAYWARD UNIFIED SCHOOL DISTRICT,
14 MATTHEW WAYNE, MIRIAM GONZALEZ,
   LUCI ROGERS, and TAMMY WATSON
15

16                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17                                  OAKLAND DIVISION

18 UNITED STATES OF AMERICA, ex rel.,                Case No. 4:16-cv-06994-PJH
   STEVEN FALLON, and on behalf of the
19 STATE OF CALIFORNIA,                              STIPULATION TO EXTEND DATES AND
                                                     [PROPOSED] ORDER THEREON
20                        Plaintiffs-Relators,

21         v.

22 BELL TRANSIT CORPORATION, et al.,

23                        Defendants.

24

25

26         Pursuant to Rules 6-1(b) and 6-2 of the Northern District Civil Local Rules, Relator

27 STEVEN FALLON and all active Defendants (BELL TRANSIT CORP., HAYWARD UNIFIED

28 SCHOOL DISTRICT, MATTHEW WAYNE, MIRIAM GONZALEZ (formerly Delgadillo), and

                                               1            Case No. 4:16-cv-06994-PJH
                                   STIPULATION TO EXTEND DATES AND ORDER THEREON
         Case 4:16-cv-06994-PJH Document 86 Filed 09/14/20 Page 2 of 6




 1 TAMMY WATSON) (collectively, the “Parties”) hereby agree to recommend that the Court
 2 extend several dates in this case for the reasons set forth below.
 3           1.     Relator’s counsel believes he needs more time to respond to the two motions to

 4 dismiss filed on September 8, 2020, noting that the motions are lengthy, and that he also faces an
 5 opposition to a motion for summary judgment in another case, due October 8, 2020. He therefore
 6 requests that the briefing schedule be amended to allow his opposition to be filed one week after
 7 the briefing on that motion, i.e., October 15, with the reply briefing also extended one week to
 8 October 29.
 9           2.     Defendants are inclined to agree as a professional courtesy. However, this briefing

10 schedule conflicts with the Court’s scheduling order (ECF 51), which set the Case Management
11 Conference (CMC) on October 15, 2020 at 2:00 p.m. The Parties agree that it would be best to
12 continue the CMC and related dates until after the pleadings are settled.
13           3.     The Parties agree that these time modifications will not materially alter the

14 schedule for this case since there is no trial date or other events or deadlines on calendar.
15           NOW, THEREFORE, IT IS HEREBY STIPULATED BY AND AMONG THE

16 PARTIES, SUBJECT TO THE COURT'S APPROVAL, THAT:
17           1.     Relator shall respond to Defendants’ motions to dismiss by October 15, 2020.

18           2.     Defendants shall file reply briefs by October 29, 2020.

19           3.     The CMC will occur on December 17, 2020 at 2:00 PM (or such date thereafter as

20 the Court selects). The Parties will confer pursuant to Rule 26(f) at least 21 days prior, submit a
21 joint CMC statement at least 7 days prior, and serve Rule 26(a)(1) initial disclosures in
22 accordance with Rule 26(a)(1)(C).
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                                 2            Case No. 4:16-cv-06994-PJH
                                     STIPULATION TO EXTEND DATES AND ORDER THEREON
         Case 4:16-cv-06994-PJH Document 86 Filed 09/14/20 Page 3 of 6




 1           4.     All other related case-management and Rule 26 deadlines not explicitly covered

 2 by this Stipulation, if any, shall also be extended and calculated based on the dates set forth
 3 herein.
 4           IT IS SO STIPULATED.

 5 Dated: September 10, 2020                      THE JAFFE LAW FIRM
 6
                                                  By:       /s/ Stephen R. Jaffe
 7                                                      Stephen R. Jaffe
                                                        Attorneys for Relator Steven Fallon
 8
 9 Dated: September 10, 2020                      JACOBSON MARKHAM LLP
10
                                                  By:       /s/ Joseph Urbanic
11                                                      Joseph Urbanic
                                                        Attorneys for Defendants Hayward Unified
12                                                      School District, Matthew Wayne, Miriam
                                                        Gonzalez, Luci Rogers, and Tammy Watson
13
     Dated: September 10, 2020                    MCNAMARA SMITH LLP
14
15                                                By:       /s/ Sanjay Bhandari
                                                        Sanjay Bhandari
16                                                      Attorneys for Defendant Bell Transit Corp.
17
18                                      FILER’S ATTESTATION

19           Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, the undersigned hereby

20 attests that concurrence in the filing of the document has been obtained from all of the signatories
21 above.
22 Dated: September 10, 2020                      By:      /s/ Sanjay Bhandari
                                                        Sanjay Bhandari
23
24
25
26
27
28
                                                3            Case No. 4:16-cv-06994-PJH
                                    STIPULATION TO EXTEND DATES AND ORDER THEREON
        Case 4:16-cv-06994-PJH Document 86 Filed 09/14/20 Page 4 of 6




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA, ex rel.,                Case No. 4:16-cv-06994-PJH
     STEVEN FALLON and on behalf of the
12   STATE OF CALIFORNIA, ,                            [PROPOSED] ORDER EXTENDING
                                                       DATES
13                 Plaintiffs-Relators,

14          v.

15   BELL TRANSIT CORPORATION; et al.,

16                 Defendants.

17

18

19

20          Pursuant to the stipulation entered by the parties and good cause appearing therefor:

21          1.     Relator shall respond to Defendants’ motions to dismiss on or before October 15,

22 2020.

23          2.     Defendants shall file reply briefs on or before October 29, 2020. The Court will

24 notify the Parties if the Court wishes to hear oral argument.

25          3.     The Case Management Conference (CMC) will occur on December 17, 2020 at

26 2:00 PM. The Parties will confer pursuant to Rule 26(f) at least 21 days prior to the CMC, submit

27 a joint CMC statement in the format previously ordered at least 7 days prior to the CMC, and

28 serve Rule 26(a)(1) initial disclosures in accordance with Rule 26(a)(1)(C).

                                               1             Case No. 4:16-cv-06994-PJH
                                    STIPULATION TO EXTEND DATES AND ORDER THEREON
       Case 4:16-cv-06994-PJH Document 86 Filed 09/14/20 Page 5 of 6




1          4.     All other related case management deadlines not explicitly covered by this Order, if

2 any, shall also be extended and calculated based on the dates set forth herein.
3          IT IS SO ORDERED.

4
                                                     /s/ Phyllis J. Hamilton
5 Dated: September 14, 2020
                                                        HON. PHYLLIS J. HAMILTON
6                                                       UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2             Case No. 4:16-cv-06994-PJH
                                    STIPULATION TO EXTEND DATES AND ORDER THEREON
       Case 4:16-cv-06994-PJH Document 86 Filed 09/14/20 Page 6 of 6




1                                  CERTIFICATE OF SERVICE

2         I hereby certify that on the 10th day of September, 2020, the foregoing document,
  STIPULATION TO EXTEND DATES AND [PROPOSED] ORDER THEREON, was
3 electronically transmitted to the Clerk’s Office using the CM/ECF System for filing, and for
  transmittal of a Notice of Electronic Filing to all counsel of record who are deemed to have
4 consented to electronic service via the Court’s CM/ECF system.
5
6  /s/ Sanjay Bhandari
  Sanjay Bhandari
7 Attorneys for Defendant Bell Transit Corporation
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      Case No. 4:16-cv-06994-PJH
                                                                     CERTIFICATE OF SERVICE
